Citation Nr: 1537688	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-27 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for spondylolisthesis of the lumbar spine, rated as 10 percent disabling prior to June 13, 2011 and 20 percent thereafter.  

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected spondylolisthesis.

3.  Entitlement to service connection for a bilateral leg condition, to include as secondary to service-connected spondylolisthesis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to August 1970 and his DD Form 214 also notes 1 year, 10 months and 19 days of prior active service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The January 2010 rating decision denied entitlement to a rating in excess of 10 percent for the Veteran's service-connected spondylolisthesis.  The January 2011 rating decision denied service connection for arthritis of the lumbar spine and a bilateral leg condition.

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in July 2011.  A transcript of the hearing is of record.

Thereafter, in an August 2012 rating decision, the RO increased the rating for spondylolisthesis to 20 percent disabling, effective June 13, 2011.

In the Veteran's September 2012 substantive appeal (VA Form 9), he requested a Board videoconference hearing.  A hearing was scheduled in March 2015; however, he failed to report for the hearing.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to claims of service connection for arthritis of the lumbar spine and a bilateral leg condition, the Veteran was afforded a VA examination in June 2011.  The examiner diagnosed degenerative disc disease of the lumbar spine and determined that the condition was at least as likely as not related to the process of aging, genetics and axial loading.  The examiner also diagnosed bilateral radicular symptoms of the lower extremities and determined that the condition was not related to the in-service complaints of leg cramps and was at least as likely as not related to the non-service connected degenerative disc disease of the lumbar spine.  However, the examiner did not provide an opinion regarding aggravation of the conditions by his service connected spondylolisthesis.  Therefore, the Veteran must be provided a new VA examination in conjunction with his claims.

Additionally, in the Veteran's VA Form 9, he reported that his service-connected spondylolisthesis had worsened.  The Veteran's last examination for his service-connected spondylolisthesis was conducted in June 2011, over four years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that for the period prior to June 13, 2011, the Veteran was afforded a VA examination in October 2009.  At the time of the examination, he reported daily flare-ups with additional limitations.  The examiner determined that additional limitation of function due to flare-ups could not be determined without resort to mere speculation.  However the examiner did not provide a reason why an opinion would require speculation or indicate what additional information would be needed to make the required finding.  On remand, an opinion should be obtained as to whether the evidence demonstrated additional functional limitations due to flare-ups prior to June 13, 2011.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his arthritis of the lumbar spine.  The claims folder, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should answer the following questions:

a.  Is it at least as likely as not (a 50 percent probability or more) that arthritis of the lumbar spine was caused by the Veteran's service-connected spondylolisthesis? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any arthritis of the lumbar spine was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected spondylolisthesis?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  Is it at least as likely as not (a 50 percent probability or more) that arthritis of the lumbar spine is related to military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the relationship between Veteran's degenerative disc disease and his service-connected spondylolisthesis and determine if the symptoms for the conditions are separate and distinct.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral leg disability.  The claims folder, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner is to identify all bilateral leg disabilities.  Thereafter, the examiner should answer the following questions:

a.  Is it at least as likely as not (a 50 percent probability or more) that any bilateral leg disability was caused by the Veteran's service-connected spondylolisthesis? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any bilateral leg disability was aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected spondylolisthesis?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  Is it at least as likely as not (a 50 percent probability or more) that any bilateral leg disability is related to military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected spondylolisthesis. 

Range of motion testing should be included.  The examiner should specifically note any additional loss of function on repetition due to factors such as pain, fatigability, weakness, and incoordination.  Such additional functional impairment should be expressed in degrees of lost motion.  Any incapacitating episodes of the lumbar spine requiring physician-prescribed bed rest should be noted, along with their frequency and duration over the past 12 months.  Complete neurologic findings should also be included.

The examiner must specifically discuss flare-ups reported by the Veteran and determine whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degrees of lost motion during such flare-ups.  If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in the June 2011 examination report.  

For the period prior to June 13, 2011, the examiner must also discuss flare-ups reported by the Veteran at the time of the October 2009 VA examination and determine if the flare-ups were associated with additional functional loss.  

The examiner must provide a rationale for all opinions expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If the benefit sought on appeal is not fully granted issue a supplemental statement of the case. Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


